


110 HR 487 : Cheyenne River Sioux Tribe Equitable

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 487
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2007
			Received; read twice and referred to the
			 Committee on Indian
			 Affairs
		
		AN ACT
		To amend the Cheyenne River Sioux Tribe
		  Equitable Compensation Act to provide compensation to members of the Cheyenne
		  River Sioux Tribe for damage resulting from the Oahe Dam and Reservoir Project,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cheyenne River Sioux Tribe Equitable
			 Compensation Amendments Act of 2007.
		2.Findings
			(a)FindingsCongress
			 finds that—
				(1)the Pick-Sloan
			 Missouri River Basin program, authorized by section 9 of the Act of December
			 22, 1944 (commonly known as the Flood Control Act of 1944) (58
			 Stat. 891), was intended to promote the general economic development of the
			 United States;
				(2)the Oahe Dam and
			 Reservoir Project—
					(A)is a major
			 component of the Pick-Sloan Missouri River Basin program; and
					(B)contributes to the
			 national economy;
					(3)the Oahe Dam and
			 Reservoir Project flooded the fertile bottom land of the Cheyenne River Sioux
			 Reservation, which greatly damaged the economy and cultural resources of the
			 Cheyenne River Sioux Tribe and caused the loss of many homes and communities of
			 members of the Tribe;
				(4)Congress has
			 provided compensation to several Indian tribes, including the Cheyenne River
			 Sioux Tribe, that border the Missouri River and suffered injury as a result of
			 1 or more of the Pick-Sloan projects;
				(5)on determining
			 that the compensation paid to the Cheyenne River Sioux Tribe was inadequate,
			 Congress enacted the Cheyenne River Sioux Tribe Equitable Compensation Act
			 (Public Law
			 106–511; 114 Stat. 2365), which created the Cheyenne River
			 Sioux Tribal Recovery Trust Fund; and
				(6)that Act did not
			 provide for additional compensation to members of the Cheyenne River Sioux
			 Tribe that lost land as a result of the Oahe Dam and Reservoir Project.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to
			 provide that the Cheyenne River Sioux Tribal Recovery Trust Fund may be used to
			 provide compensation to members of the Cheyenne River Sioux Tribe that lost
			 land as a result of the Oahe Dam and Reservoir Project; and
				(2)to provide for the
			 capitalization of the Cheyenne River Sioux Tribal Recovery Trust Fund.
				3.Cheyenne River
			 Sioux Tribe equitable compensation
			(a)Findings and
			 PurposesSection 102 of the Cheyenne River Sioux Tribe Equitable
			 Compensation Act (Public Law 106–511; 114 Stat. 2365)
			 is amended—
				(1)in subsection
			 (a)(3), by striking subparagraphs (A) and (B) and inserting the
			 following:
					
						(A)the United States
				did not justly or fairly compensate the Tribe and member landowners for the
				Oahe Dam and Reservation project, under which the United States acquired
				104,492 acres of land of the Tribe and member landowners; and
						(B)the Tribe and
				member landowners should be adequately compensated for that
				land;
						;
				and
				(2)in subsection
			 (b)(1), by inserting and member landowners after
			 Tribe each place it appears.
				(b)DefinitionsSection
			 103 of the Cheyenne River Sioux Tribe Equitable Compensation Act
			 (Public Law
			 106–511; 114 Stat. 2365) is amended—
				(1)by redesignating
			 paragraph (1) as paragraph (3) and moving the paragraph so as to appear after
			 paragraph (2); and
				(2)by inserting
			 before paragraph (2) the following:
					
						(1)Member
				landownerThe term member landowner means a member
				of the Tribe (or an heir of such a member) that owned land (including land
				allotted under the Act of February 8, 1887 (24 Stat. 388, chapter 119)) located
				on the Cheyenne River Sioux Reservation that was acquired by the United States
				for the Oahe Dam and Reservoir
				Project.
						.
				(c)Cheyenne River
			 Sioux Tribal Recovery Trust FundSection 104 of the Cheyenne
			 River Sioux Tribe Equitable Compensation Act (Public Law
			 106–511; 114 Stat. 2365) is amended—
				(1)by striking
			 subsection (b) and inserting the following:
					
						(b)FundingOn
				the first day of the fiscal year beginning after the date of enactment of the
				Cheyenne River Sioux Tribe Equitable Compensation Amendments Act of 2007 and on
				the first day of each of the following 4 fiscal years (referred to in this
				section as the capitalization dates), the Secretary of the
				Treasury shall deposit into the Fund, from amounts in the general fund of the
				Treasury—
							(1)$58,144,591.60;
				and
							(2)an additional
				amount equal to the amount of interest that would have accrued if—
								(A)the amount
				described in paragraph (1) had been—
									(i)credited to the
				principal account as described in subsection (c)(2)(B)(i)(I) on the first day
				of the fiscal year beginning October 1, 2001; and
									(ii)invested as
				described in subsection (c)(2)(C) during the period beginning on the date
				described in clause (i) and ending on the last day of the fiscal year before
				the fiscal year in which that amount is deposited into the Fund; and
									(B)the interest that
				would have accrued under subparagraph (A) during the period described in
				subparagraph (A)(ii) had been—
									(i)credited to the
				interest account under subsection (c)(2)(B)(ii); and
									(ii)invested during
				that period in accordance with subsection
				(c)(2)(D)(i).
									;
				(2)by striking
			 subsection (c) and inserting the following:
					
						(c)Investments
							(1)Eligible
				obligationsNotwithstanding any other provision of law, the
				Secretary of the Treasury shall invest the Fund only in interest-bearing
				obligations of the United States issued directly to the Fund.
							(2)Investment
				requirements
								(A)In
				generalThe Secretary of the Treasury shall invest the Fund in
				accordance with this paragraph.
								(B)Separate
				investments of principal and interest
									(i)Principal
				accountThe amounts deposited into the Fund under subsection
				(b)(1) shall be—
										(I)credited to a
				principal account within the Fund (referred to in this paragraph as the
				principal account); and
										(II)invested in
				accordance with subparagraph (C).
										(ii)Interest
				account
										(I)In
				generalThe interest earned from investing amounts in the
				principal account shall be—
											(aa)transferred to a
				separate interest account within the Fund (referred to in this paragraph as the
				interest account); and
											(bb)invested in
				accordance with subparagraph (D).
											(II)CreditingThe
				interest earned from investing amounts in the interest account, and the amounts
				deposited into the Fund under subsection (b)(2), shall be credited to the
				interest account.
										(C)Investment of
				principal account
									(i)Initial
				investmentAmounts in the principal account shall be initially
				invested in eligible obligations with the shortest available maturity.
									(ii)Subsequent
				investments
										(I)In
				generalOn the date on which the amount in the principal account
				is divisible into 3 substantially equal portions, each portion shall be
				invested in eligible obligations that are identical (except for
				transferability) to the next-issued publicly-issued Treasury obligations having
				a 2-year maturity, a 5-year maturity, and a 10-year maturity,
				respectively.
										(II)Maturity of
				obligationsAs each 2-year, 5-year, and 10-year eligible
				obligation under subclause (I) matures, the principal of the maturing eligible
				obligation shall be initially invested in accordance with clause (i) until the
				date on which the principal is reinvested substantially equally in the eligible
				obligations that are identical (except for transferability) to the next-issued
				publicly-issued Treasury obligations having 2-year, 5-year, and 10-year
				maturities.
										(iii)Discontinuation
				of issuance of obligationsIf the Department of the Treasury
				discontinues issuing to the public obligations having 2-year, 5-year, or
				10-year maturities, the principal of any maturing eligible obligation shall be
				reinvested substantially equally in available eligible obligations that are
				identical (except for transferability) to the next-issued publicly-issued
				Treasury obligations with maturities of longer than 1 year.
									(D)Investment of
				interest account
									(i)Before each
				capitalization dateFor purposes of subsection (b)(2)(B), amounts
				considered as if they were in the interest account of the Fund shall be
				invested in eligible obligations that are identical (except for
				transferability) to publicly-issued Treasury obligations that have maturities
				that coincide, to the greatest extent practicable, with the applicable
				capitalization date for the Fund.
									(ii)On and after
				each capitalization dateOn and after each capitalization date,
				amounts in the interest account shall be invested and reinvested in eligible
				obligations that are identical (except for transferability) to publicly-issued
				Treasury obligations that have maturities that coincide, to the greatest extent
				practicable, with the date on which the amounts will be withdrawn by the
				Secretary of the Treasury and transferred to the Secretary of the Interior for
				use in accordance with subsection (d).
									(E)Par purchase
				price
									(i)In
				generalTo preserve in perpetuity the amount in the principal
				account, the purchase price of an eligible obligation purchased as an
				investment of the principal account shall not exceed the par value of the
				obligation.
									(ii)TreatmentAt
				the maturity of an eligible obligation described in clause (i), any discount
				from par in the purchase price of the eligible obligation shall be treated as
				interest paid at maturity.
									(F)Holding to
				maturityEligible obligations purchased pursuant to this
				paragraph shall be held to their maturities.
								(3)Annual review of
				investment activitiesNot less frequently than once each calendar
				year, the Secretary of the Treasury shall review with the Tribe the results of
				the investment activities and financial status of the Fund during the preceding
				calendar year.
							(4)Modifications
								(A)In
				generalIf the Secretary of the Treasury determines that
				investing the Fund in accordance with paragraph (2) is not practicable or would
				result in adverse consequences to the Fund, the Secretary of the Treasury shall
				modify the requirements to the least extent necessary, as determined by the
				Secretary of the Treasury.
								(B)ConsultationBefore
				making a modification under subparagraph (A), the Secretary of the Treasury
				shall consult with the Tribe with respect to the
				modification.
								;
				(3)in
			 subsection (d), by striking paragraph (1) and inserting the following:
					
						(1)Withdrawal of
				interestBeginning on the first day of the fiscal year beginning
				after the date of enactment of the Cheyenne River Sioux Tribe Equitable
				Compensation Amendments Act of 2007, and on the first day of each fiscal year
				thereafter, the Secretary of the Treasury shall withdraw and transfer all funds
				in the interest account of the Fund to the Secretary of the Interior for use in
				accordance with paragraph (2), to be available without fiscal year
				limitation.
						;
				and
				(4)in subsection
			 (f)—
					(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
					(B)by inserting after
			 paragraph (2) the following:
						
							(3)Member
				landowners
								(A)Additional
				compensation
									(i)In
				generalExcept as provided in clause (iii), the plan may provide
				for the payment of additional compensation to member landowners for acquisition
				of land by the United States for use in the Oahe Dam and Reservoir
				Project.
									(ii)Determination of
				heirsAn heir of a member
				land owner shall be determined pursuant to the applicable probate code of the
				Tribe.
									(iii)ExceptionDuring
				any fiscal year, payments of additional compensation to a member landowner
				under clause (i) shall not—
										(I)be deposited or
				transferred into—
											(aa)the
				Individual Indian Money account of the member landowner; or
											(bb)any
				other fund held by the United States on behalf of the member landowner;
				or
											(II)exceed an amount
				equal to 44.3 percent of the amount transferred by the Secretary of the
				Interior to the Tribe under paragraph (2).
										(B)Provision of
				recordsTo assist the Tribe in processing claims of heirs of
				member landowners for land acquired by the United States for use in the Oahe
				Dam and Reservoir Project, the Secretary of the Interior shall provide to the
				Tribe, in accordance with applicable laws (including regulations), any record
				requested by the Tribe to identify the heirs of member landowners by the date
				that is 90 days after the date of receipt of a request from the
				Tribe.
								.
					(d)Eligibility of
			 Tribe for Certain Programs and ServicesSection 105 of the
			 Cheyenne River Sioux Tribe Equitable Compensation Act (Public Law 106–511; 114 Stat. 2365)
			 is amended in the matter preceding paragraph (1) by inserting or any
			 member landowner after Tribe.
			(e)Extinguishment
			 of ClaimsSection 107 of the Cheyenne River Sioux Tribe Equitable
			 Compensation Act (Public Law 106–511; 114 Stat. 2368)
			 is amended to read as follows:
				
					107.Extinguishment
				of claims
						(a)In
				GeneralOn the date on which the final payment is deposited into
				the Fund under section 104(b), all monetary claims that the Tribe has or may
				have against the United States for the taking by the United States of land and
				property of the Tribe for the Oahe Dam and Reservoir Project of the Pick-Sloan
				Missouri River Basin program shall be extinguished.
						(b)Effect of
				Acceptance of PaymentOn acceptance by a member landowner or an
				heir of a member landowner of any payment by the Tribe for damages resulting
				from the taking by the United States of land or property of the Tribe for the
				Oahe Dam and Reservoir Project of the Pick-Sloan Missouri River Basin program,
				all monetary claims that the member landowner or heir has or may have against
				the United States for the taking shall be
				extinguished.
						.
			
	
		
			Passed the House of
			 Representatives May 7, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
